DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the compound" in line 1.  It is unclear which compound is present in 10-90 wt%.  Claim 9 will be interpreted as the compounds of Formula (III) and (IV) present in a total amount of 10-90 wt%.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-9, 11-15, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garigapati et al. (US 2012/0288446).
Regarding claims 1, 4, 6-9, 15, and 30:  Garigapati et al. (US ‘446) discloses adhesive compositions containing phosphoserine derivatives for bone fillers [abstract], wherein Example 1 [Ex. 1; 0070; Table 1, Ex. 1] comprises 250 mg phosphoryl aminoethanol, 50 mg citric acid, 400 mg TTCP (tetracalcium phosphate [0020]) and 170 µl water {corresponding to about 29 wt% of the phosphoserine derivative and ~ 6 wt% citric acid} [Ex. 1; 0070; Table 1, Ex. 1]. The resulting adhesive was applied to bone cubes with a spatula and cured; the resulting cured adhesive has an adhesion shear strength to bone of 540 kPa after 5 minutes of application [Ex. 1; 0070; Table 1, Ex. 1].  Garigapati et al. (US ‘446) discloses phosphoserine as the phosphoserine type compound [0022-0032, 0044-0045]; i.e. phosphoserine exchanged for phosphoryl aminoethanol as the phosphoserine type compound in Ex. 1 [see MPEP 2131.02].
Regarding claims 11-14:  Garigapati et al. (US ‘446) discloses the basic claimed composition [as set forth above with respect to claim 1 above].
The claimed effects and physical properties, i.e. the composition has a tacky state for up to 12 minutes after mixing with the aqueous medium [instant claim 11]; the composition during the tacky state has a tack stress of between about 10 kPa and about 250 kPa after mixing with the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claim(s) 21-23 and 31-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garigapati et al. (US 2012/0288446).
Regarding claims 21-23 and 31-32:  Garigapati et al. (US ‘446) discloses adhesive compositions [abstract], wherein Example 1 [Ex. 1; 0070; Table 1, Ex. 1] was prepared by mixing 250 mg phosphoryl aminoethanol, 50 mg citric acid, 400 mg TTCP (tetracalcium phosphate [0020]) and 170 µl water with a spatula {corresponding to a kit} in a polycarbonate bowl [Ex. 1; 0070; Table 1, Ex. 1]. The resulting adhesive was applied to bone cubes with a spatula and cured [Ex. 1; 0070; Table 1, Ex. 1].  Garigapati et al. (US ‘446) discloses phosphoserine as the phosphoserine type compound [0022-0032, 0044-0045]; i.e. phosphoserine exchanged for phosphoryl aminoethanol as the phosphoserine type compound in Ex. 1 [see MPEP 2131.02].

Claim(s) 24-25 and 33-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garigapati et al. (US 2012/0288446).
Regarding claims 24-25 and 33-34:  Garigapati et al. (US ‘446) discloses methods of using adhesive compositions containing phosphoserine derivatives for bone fillers [abstract], wherein Example 1 [Ex. 1; 0070; Table 1, Ex. 1] was prepared by mixing 250 mg phosphoryl aminoethanol, 50 mg citric acid, 400 mg TTCP (tetracalcium phosphate [0020]) and 170 µl water with a spatula in a polycarbonate bowl [Ex. 1; 0070; Table 1, Ex. 1]. The resulting adhesive was applied to bone cubes with a spatula and cured; the resulting cured adhesive has an adhesion shear strength to bone of 540 kPa after 5 minutes of application [Ex. 1; 0070; Table 1, Ex. 1].  Garigapati et al. (US ‘446) discloses the adhesive compositions can be used for fracture fixation with or without immobilization, provide bony contour and/or facial bone augmentation, for adhesion of plates and joint replacement prosthesis [0039-0040, 0069].  Garigapati et al. (US ‘446) discloses phosphoserine as the phosphoserine type compound [0022-0032, 0044-0045]; i.e. phosphoserine exchanged for phosphoryl aminoethanol as the phosphoserine type compound in Ex. 1 [see MPEP 2131.02].

Claim(s) 26-27 and 35-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garigapati et al. (US 2012/0288446).
Regarding claims 26-27 and 35-36:  Garigapati et al. (US ‘446) discloses methods of using adhesive compositions containing phosphoserine derivatives for bone fillers [abstract], wherein Example 1 [Ex. 1; 0070; Table 1, Ex. 1] was prepared by mixing 250 mg phosphoryl aminoethanol, 50 mg citric acid, 400 mg TTCP (tetracalcium phosphate [0020]) and 170 µl water with a spatula in a polycarbonate bowl [Ex. 1; 0070; Table 1, Ex. 1]. The resulting adhesive was applied to faces of bone cubes with a spatula, the faces were placed together and cured; the resulting cured adhesive has an adhesion shear strength to bone of 540 kPa after 5 et al. (US ‘446) discloses the adhesive compositions can be used for fracture fixation with or without immobilization, provide bony contour and/or facial bone augmentation, and for adhesion of plates and joint replacement prosthesis [0039-0040, 0069].  Garigapati et al. (US ‘446) discloses phosphoserine as the phosphoserine type compound [0022-0032, 0044-0045]; i.e. phosphoserine exchanged for phosphoryl aminoethanol as the phosphoserine type compound in Ex. 1 [see MPEP 2131.02].

Claim(s) 28-29 and 37-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garigapati et al. (US 2012/0288446).
Regarding claims 28-29 and 37-38:  Garigapati et al. (US ‘446) discloses methods of using adhesive compositions containing phosphoserine derivatives for bone fillers [abstract], wherein Example 1 [Ex. 1; 0070; Table 1, Ex. 1] was prepared by mixing 250 mg phosphoryl aminoethanol, 50 mg citric acid, 400 mg TTCP (tetracalcium phosphate [0020]) and 170 µl water with a spatula in a polycarbonate bowl [Ex. 1; 0070; Table 1, Ex. 1]. The resulting adhesive was applied to faces of bone cubes with a spatula, the faces were placed together and cured; the resulting cured adhesive has an adhesion shear strength to bone of 540 kPa after 5 minutes of application [Ex. 1; 0070; Table 1, Ex. 1].  Garigapati et al. (US ‘446) discloses the adhesive compositions can be used for fracture fixation with or without immobilization, provide bony contour and/or facial bone augmentation, and for adhesion of plates and joint replacement prosthesis [0039-0040, 0069].  Garigapati et al. (US ‘446) discloses phosphoserine as the phosphoserine type compound [0022-0032, 0044-0045]; i.e. phosphoserine exchanged for phosphoryl aminoethanol as the phosphoserine type compound in Ex. 1 [see MPEP 2131.02].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garigapati et al. (US 2012/0288446) as applied to claim 1 above.
Regarding claim 10:  Garigapati et al. (US ‘446) discloses the basic claimed composition [as set forth above with respect to claim 1 above]; wherein Garigapati et al. (US ‘446) discloses the multivalent metal compound (TTCP) should have a particle size of 10-100 µm [0048].
Garigapati et al. (US ‘446) does not specifically disclose the composition has a mean particle size of less than 1.000 mm.  However, it would have been obvious to one of ordinary skill in the art to make the composition having a mean particle size of less than 1.000 mm in the product of Garigapati et al. (US ‘446) since such a modification would have involved a change in the size of the component and a change of size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) [see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) [see MPEP 2144.04].
  
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garigapati et al. (US 2012/0288446) as applied to claim 1 above.
Regarding claims 16-17:  Garigapati et al. (US ‘446) discloses the basic claimed composition [as set forth above with respect to claim 1 above]; wherein Garigapati et al. (US ‘446) discloses additives [0050-0057] such as antibiotics [0057].
   Garigapati et al. (US ‘446) does not specifically disclose Ex. 1 containing antibiotics.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to nave included antibiotics based on the invention of Garigapati et al. (US ‘446), and would have been motivated to do so since Garigapati et al. (US ‘446) suggests that the composition can contain additives [0050-0057] such as antibiotics [0057].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garigapati et al. (US 2012/0288446) as applied to claim 1 above, and further in view of Sumita (US 5,180,426) [IDS 2/8/19].

Regarding claim 5:  Garigapati et al. (US ‘446) discloses the basic claimed composition [as set forth above with respect to claim 1 above]; wherein Garigapati et al. (US ‘446) discloses citric acid [Ex. 1; 0070; Table 1, Ex. 1].
Garigapati et al. (US ‘446) does not disclose malonic acid.  However, Sumita (US ‘426) discloses calcium phosphate (ex. tetracalcium phosphate) cements containing citric and/or malonic acid [abstract; 7:14-26].  Garigapati et al. (US ‘446) and Sumita (US ‘426) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of tetracalcium phosphate cements.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined malonic acid, as taught by Sumita (US ‘426) in the invention of Garigapati et al. (US ‘446), and would have been motivated to do so since Sumita (US ‘426) suggests citric and malonic acid as equivalent acids for the setting reaction [7:14-26] [see MPEP 2144.06].

Response to Arguments
Applicant's arguments filed 2/5/21 have been fully considered but they are not persuasive. The rejection of claims based upon Garigapati et al. (US 2012/0288446) is maintained.
Garigapati et al. (US ‘446) discloses adhesive compositions containing phosphoserine derivatives for bone fillers [abstract], wherein Example 1 [Ex. 1; 0070; Table 1, Ex. 1] comprises 250 mg phosphoryl aminoethanol, 50 mg citric acid, 400 mg TTCP (tetracalcium phosphate [0020]) and 170 µl water {corresponding to about 29 wt% of the phosphoserine derivative and ~ 6 wt% citric acid} [Ex. 1; 0070; Table 1, Ex. 1].  Garigapati et al. (US ‘446) discloses phosphoserine as the phosphoserine type compound [0022-0032, 0044-0045]; i.e. phosphoserine .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767